FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 February 1, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 JERRY L. GRIST,

          Petitioner - Appellant,                       No. 10-7086
 v.                                         (D.C. Nos. 6:07-CV-00117-RAW and
                                                  6:05-CR-00064-RAW-1)
 UNITED STATES OF AMERICA,                              (E.D. Okla.)

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      Jerry Grist, a federal prisoner proceeding pro se, seeks to challenge his

2005 conviction for possession of methamphetamine by writ of coram nobis, or,

in the alternative, writ of audita querela. He says that newly discovered evidence

demonstrates that a government witness perpetrated a “fraud on the court” at a

pre-trial suppression hearing, and so asks us to vacate the resulting conviction.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Although we construe Mr. Grist’s papers liberally, we cannot overlook his

petition’s fatal flaw. A petitioner may not resort to the writs of coram nobis or

audita querela when other remedies are available, such as a motion to vacate a

sentence under 28 U.S.C. § 2255. See United States v. Torres, 282 F.3d 1241,

1245 (10th Cir. 2002). As Mr. Grist is a prisoner in federal custody, the exclusive

remedy for testing the validity of his conviction is that provided by motion under

§ 2255 — that is, unless he can show that remedy is inadequate or ineffective.

See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). We cannot discern any

reason why the remedy provided by § 2255 is inadequate or ineffective to test Mr.

Grist’s conviction. The fact that he faces procedural obstacles to bringing a

second or successive § 2255 motion, see § 2255(h), is no basis for invoking the

ancient writs. See Torres, 282 F.3d at 1246 (“To allow a petitioner to avoid the

bar against successive § 2255 petitions by simply styling a petition under a

different name would severely erode [§ 2255’s] procedural restraints.”).

      The denial of the motion is affirmed.



                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -2-